
	
		I
		112th CONGRESS
		1st Session
		H. R. 2065
		IN THE HOUSE OF REPRESENTATIVES
		
			June 1, 2011
			Mr. Rangel (for
			 himself, Mr. Cohen,
			 Mr. Stark,
			 Mr. Hastings of Florida,
			 Ms. Bass of California,
			 Ms. Brown of Florida,
			 Mr. Towns,
			 Mr. Lewis of Georgia, and
			 Ms. Schakowsky) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To permit the expungement of records of certain
		  nonviolent criminal offenses.
	
	
		1.Short titleThis Act may be cited as the
			 Second Chance for Ex-Offenders Act of
			 2011.
		2.Expungement of
			 criminal records for certain nonviolent offenders
			(a)In
			 generalChapter 229 of title 18, United States Code, is amended
			 by inserting after subchapter C the following new subchapter:
				
					
						Subchapter D—Expungement
						Sec.
						3631. Expungement of certain criminal
				records in limited circumstances.
						3632. Requirements for
				expungement.
						3633. Procedure for
				expungement.
						3634. Effect of expungement.
						3635. Reversal of expunged
				records.
						3636. Unsealing of records.
					
					3631.Expungement of
				certain criminal records in limited circumstances
						(a)In
				generalAny individual convicted of a nonviolent offense who
				fulfills the requirements of section 3632 may file a petition under this
				subchapter to expunge the record of such conviction.
						(b)Definition of
				nonviolent offenseIn this subchapter, the term nonviolent
				offense means a misdemeanor or felony offense against the United States
				that does not have as an element of the offense the use of a weapon or violence
				and which did not actually involve violence in its commission.
						3632.Requirements
				for expungementNo individual
				shall be eligible for expungement under this subchapter unless, before filing a
				petition under this subchapter, such individual—
						(1)has never been
				convicted of a violent offense (including an offense under State law that would
				be a violent offense if it were Federal) and has never been convicted of a
				nonviolent offense other than the one for which expungement is sought;
						(2)has fulfilled all
				requirements of the sentence of the court in which conviction was obtained,
				including completion of any term of imprisonment or period of probation,
				meeting all conditions of a supervised release, and paying all fines;
						(3)has remained free
				from dependency on or abuse of alcohol or a controlled substance a minimum of 1
				year and has been rehabilitated, to the satisfaction of the court referred to
				in section 3633(b), if so required by the terms of a supervised release;
						(4)has obtained a
				high school diploma or completed a high school equivalency program; and
						(5)has completed at
				least one year of community service, as determined by the court referred to in
				section 3633(b).
						3633.Procedure for
				expungement
						(a)PetitionAn
				individual may file a petition for expungement in the court in which the
				conviction was obtained. A copy of the petition shall be served by the court
				upon the United States Attorney for the district in which the conviction sought
				to be expunged was obtained. Not later than 60 days after receipt of such
				petition, the United States Attorney may submit written recommendations to the
				court and notify the petitioner of that recommendation.
						(b)Court-Ordered
				expungementThe court, after consideration of evidence submitted
				by the petitioner in support of the petition and any evidence submitted by the
				Government in support of objections it may have to granting the petition, shall
				rule on the petition. In making that ruling, the court, after determining
				whether the petitioner meets the eligibility requirements of this subchapter,
				shall weigh the interests of the petitioner against the best interests of
				justice and public safety.
						3634.Effect of
				expungement
						(a)In
				generalAn order granting expungement under this subchapter shall
				restore the individual concerned, in the contemplation of the law, to the
				status such individual occupied before the arrest or institution of criminal
				proceedings for the crime that was the subject of the expungement.
						(b)No
				disqualification; statementsAfter an order granting expungement
				of any individual’s criminal records under this subchapter, such individual
				shall not be required to divulge information pertaining to the expunged
				conviction and the fact that such individual has been convicted of the criminal
				offense concerned shall not—
							(1)operate as a
				disqualification of such individual to pursue or engage in any lawful activity,
				occupation, or profession; and
							(2)be held under any
				provision of law guilty of perjury, false answering, or making a false
				statement by reason of his failure to recite or acknowledge such arrest or
				institution of criminal proceedings, or results thereof, in response to an
				inquiry made of him for any purpose.
							(c)Records expunged
				or sealedUpon order of expungement, all official law enforcement
				and court records, including all references to such person’s arrest for the
				offense, the institution of criminal proceedings against him, and the results
				thereof, except publicly available court opinions or briefs on appeal, shall be
				expunged (in the case of nontangible records) or gathered together and sealed
				(in the case of tangible records).
						(d)Record of
				disposition To be retainedA nonpublic record of a disposition or
				conviction that is the subject of an expungement order shall be retained only
				by the Department of Justice solely for the purpose of use by the courts in any
				subsequent adjudication.
						3635.Disclosure of
				expunged records
						(a)Law enforcement
				purposesThe Department of Justice may maintain a nonpublic
				manual or computerized index of expunged records containing only the name of,
				and alphanumeric identifiers that relate to, the persons who are the subject of
				such expunged records, the word expunged, and the name of the
				person, agency, office, or department that has custody of the expunged records,
				and shall not name the offense committed. The index shall be made available
				only to Federal and State law enforcement personnel who have custody of such
				expunged records and only for the purposes set forth in subsection (b) of this
				section.
						(b)Authorized
				disclosureSuch records shall be made available to the person
				accused or to such person’s designated agent and shall be made available
				to—
							(1)any prosecutor,
				law enforcement agency, or court which has responsibility for criminally
				investigating, prosecuting, or adjudicating such individual;
							(2)any State or local
				office or agency with responsibility for the issuance of licenses to possess
				guns where the accused has made application for such license; or
							(3)any prospective
				city, State, or Federal employer or agency, involved in investigating and/or
				prosecuting under criminal or civil statutes including employers of police or
				peace officers and in relation to an application for employment as an employee
				of a city, State, or Federal employer or agency involved in investigating or
				prosecuting under criminal or civil statutes including as a police officer or
				peace officer, and every person who is an applicant for the position of police
				officer, peace officer, or any other prospective city, State, or Federal
				employer or agency, involved in investigating or prosecuting under criminal or
				civil statutes shall be furnished with a copy of all records obtained under
				this paragraph and afforded an opportunity to make an explanation
				thereto.
							(c)Punishment for
				improper disclosureAny person who knowingly disseminates
				information relating to an expunged conviction other than the offender shall be
				fined under this title or imprisoned not more than one year, or both.
						3636.Reversal of
				expunged recordsThe records
				expunged under this subchapter shall be restored by operation of law as public
				records and may be used in all court proceedings if the individual whose
				conviction was expunged is subsequently convicted of any Federal or State
				offense.
					.
			(b)Clerical
			 amendmentThe table of subchapters at the beginning of chapter
			 229 of title 18, United States Code, is amended by adding at the end the
			 following item:
				
					
						D.  Expungement3631
					
					.
			(c)Effective
			 DateThe amendments made by this Act shall apply to individuals
			 convicted of an offense before, on, or after the date of enactment of this
			 Act.
			
